Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
 					Response to Amendment
This Action is responsive to the Applicant’s Amendment filed 6/15/2022.  In the Amendment, Applicant amended claims 5-6.  Claims 8-13 are cancelled.  Claims 14-16 are newly added.  As necessitated by the Amendment, Examiner hereby respectfully withdraws 35 U.S.C § 112 second paragraph rejections to claims 5-6.    
After a thorough search and examination of the present application, and in light of the following:
Prior art made of record;
An updated search on prior art conducted in domains (PE2E, NPL-ACM, Google, etc.);
Claims 1-4, 6-7 and 14-20 (renumbered 1-13) are allowed.

Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/ or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later the payment of the issue fee.	
Authorization for this examiner’s amendment was given in a telephone interview with attorney Timothy D. MacIntyre (client’s representative, Reg. No. 42,824) at the telephone number (248) 641-1600 on 07/19/2022 with regards to the claims’ formality, and amendment the claims to overcome 101 rejection, further suggested the applicant to incorporate the dependent claim 5 into claim 1, and claims 5-6 into the independent claim 7, in order to move the case forward for allowance.  The Applicant’s representative agreed with the examiner’s suggestion and authorization was given for an Examiner Amendment.

The application has been amended as follows:
	In the claims:
Claims 5 and 8-13 are canceled.
Claims 1, 7 and 16 have been amended.
Claims 17-20 are newly added as follows:

1.	(currently amended) A data processing system comprising:
first and second data storage devices each including a storage medium on which data is permanently storable;
a data holding device including a storage medium on which the data is storable at a higher speed than the first and second data storage devices; and
a controller, wherein the controller includes
a processor; and
a nonvolatile memory having computer program instructions stored thereon, when executed by the processor, perform to:
determines a type of data to be processed;
stores the data to be processed in the first data storage device via the data holding device, where the data storage is in response to a determination that the data to be processed is structured data; and
stores the data to be processed in the second data storage device via the data holding device, where the data storage is in response to a determination that the data to be processed is unstructured data
when the data to be processed is the structured data, classifies the structured data stored in the data holding device for each device that generated the data, and collectively stores data that is smaller than the unstructured binary data in the first data storage device together with key information and time information for acquiring the structured data;
when the data to be acquired is the structured data, searches the data holding device using the key information;
when the structured data to be acquired is stored in the data holding device, searches the structured data to be acquired from a file including this structured data, and acquires the structured data from the data holding device; and
when the structured data to be acquired is not stored in the data holding device, copies a file including the structured data to be acquired from the first data storage device to the data holding device using the key information and the time information, and searches and acquires from the data holding device structured data to be acquired from a file including the structured data.
2.	(Previously Presented) The data processing system according to claim 1, further comprising:
a setting information generation unit for generating setting information to be used for the processor; and
a storage device that stores generation origin information that is information from which the setting information is generated, wherein
the processor determines the type of the data to be processed based on the setting information generated by the setting information generation unit.
3.	(Previously Presented) The data processing system according to claim 2, further comprising:
a first interface providing unit that provides an interface to be used for an application to the application; and
a second interface providing unit that provides an interface to be used for a device to the device, wherein
the setting information generation unit generates the setting information having consistency with the interface to be used for the application and the interface to be used for the device by using the generation origin information.

4.	(Previously Presented) The data processing system according to claim 2, further comprising:
a first interface providing unit that provides an interface to be used for an application to the application; and
a second interface providing unit that provides an interface to be used for a device to the device, wherein
the generation origin information is generation origin information of a common data structure that serves as common information for respectively generating the interface to be used for the application, the interface to be used for the device, and the setting information.
5.	(cancel) 

6.	(previously presented) The data processing system according to claim 1, wherein the computer program instructions further perform to:
when the data to be processed is the unstructured data, stores the data to be processed in the data holding device, classifies the unstructured data stored in the data holding device for each device that generated the data, and separately stores data that is larger than the structured data in the second data storage device together with key information for acquiring the unstructured data;
when data to be acquired is the unstructured data, searches the data holding device using the key information;
when the unstructured data to be acquired is stored in the data holding device, acquires this unstructured data from the data holding device; and
when the unstructured data to be acquired is not stored in the data holding device, copies a file including the unstructured  data to be acquired from the second data storage device to the data holding device using the key information, and acquires this unstructured data from the data holding device.
7.	(currently amended) A data processing method implemented in a data processing system that includes first and second data storage devices including a storage medium on which data is permanently storable, and a data holding device including a storage medium capable of storing the data at a higher speed than the first and second data storage devices, the method comprising:
determining a type of data to be processed;
storing the data to be processed in the data holding device;
storing the data to be processed in the first data storage, where the data storage is in response to a determination that the data to be processed is structured data; 
when the data to be processed is the structured data, classifies the structured data stored in the data holding device for each device that generated the data, and collectively stores data that is smaller than the unstructured binary data in the first data storage device together with key information and time information for acquiring the structured data;
when the data to be acquired is the structured data, searches the data holding device using the key information;
when the structured data to be acquired is stored in the data holding device, searches the structured data to be acquired from a file including this structured data, and acquires the structured data from the data holding device;
when the structured data to be acquired is not stored in the data holding device, copies a file including the structured data to be acquired from the first data storage device to the data holding device using the key information and the time information, and searches and acquires from the data holding device structured data to be acquired from a file including the structured data;
storing the data to be processed in the second data storage, where the data storage is in response to a determination that the data to be processed is unstructured data;
when the data to be processed is the unstructured data, classifies the unstructured data stored in the data holding device for each device that generated the data, and separately stores data that is larger than the structured data in the second data storage device together with key information for acquiring the unstructured data;
when data to be acquired is the unstructured data, searches the data holding device using the key information;
when the unstructured data to be acquired is stored in the data holding device, acquires this unstructured data from the data holding device; and
when the unstructured data to be acquired is not stored in the data holding device, copies a file including the unstructured  data to be acquired from the second data storage device to the data holding device using the key information, and acquires this unstructured data from the data holding device.

8. – 13.	(Canceled)
14.	(Previously Presented) The data processing system according to claim 1, where the structured data is stored in the first data storage with key information and the unstructured data is stored in the second data storage without key information 
15.	(Previously Presented) The data processing system according to claim 1, wherein the storage medium of the data holding device is further defined as cache.
16.  (currently amended)  The data processing method according to claim 7 [[12]], wherein the storage medium of the data holding device is further defined as cache.

17.  (new) A data processing system comprising:
first and second data storage devices each including a storage medium on which data is permanently storable;
a data holding device including a storage medium on which the data is storable at a higher speed than the first and second data storage devices; and
a controller, wherein the controller includes
a processor; and
a nonvolatile memory having computer program instructions stored thereon, when executed by the processor, perform to:
determines a type of data to be processed;
stores the data to be processed in the first data storage device via the data holding device, where the data storage is in response to a determination that the data to be processed is structured data; and
stores the data to be processed in the second data storage device via the data holding device, where the data storage is in response to a determination that the data to be processed is unstructured data
when the data to be processed is the unstructured data, classifies the unstructured data stored in the data holding device for each device that generated the data, and separately stores data that is larger than the structured data in the second data storage device together with key information for acquiring the unstructured data;
when data to be acquired is the unstructured data, searches the data holding device using the key information;
when the unstructured data to be acquired is stored in the data holding device, acquires this unstructured data from the data holding device; and
when the unstructured data to be acquired is not stored in the data holding device, copies a file including the unstructured  data to be acquired from the second data storage device to the data holding device using the key information, and acquires this unstructured data from the data holding device.
18.  (new) The data processing system according to claim 17, further comprising:
a setting information generation unit for generating setting information to be used for the processor; and
a storage device that stores generation origin information that is information from which the setting information is generated, wherein
the processor determines the type of the data to be processed based on the setting information generated by the setting information generation unit.
19.  (new) The data processing system according to claim 18, further comprising:
a first interface providing unit that provides an interface to be used for an application to the application; and
a second interface providing unit that provides an interface to be used for a device to the device, wherein
the setting information generation unit generates the setting information having consistency with the interface to be used for the application and the interface to be used for the device by using the generation origin information.

20.	(new) The data processing system according to claim 18, further comprising:
a first interface providing unit that provides an interface to be used for an application to the application; and
a second interface providing unit that provides an interface to be used for a device to the device, wherein
the generation origin information is generation origin information of a common data structure that serves as common information for respectively generating the interface to be used for the application, the interface to be used for the device, and the setting information.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
	The invention is directed: Moving/storing different data types into different storage devices base on frequently use. 
The closest prior arts are Kumarasamy et al. (US PGPUB 2016/0210306, hereinafter Kumarasamy) in view of Johar et al. (US PGPUB 2012/0317337, hereinafter Johar) are generally directed to various aspect of method and system for backup and organize plurality of file, wherein organizes backup data using a scheme in which the data is tracked at different levels, further generate structured database data corresponding to one or more files and which is stored on one or more storage devices in a primary storage subsystem, further disclose migrating data to different storages (hot cold warm)  base on frequently use.

However, none of Kumarasamy and Johar teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims 1, 7, and 17. For examples, it failed to teach the combination of features of claims 1 and 7, “when the data to be processed is the structured data, classifies the structured data stored in the data holding device for each device that generated the data, and collectively stores data that is smaller than the unstructured binary data in the first data storage device together with key information and time information for acquiring the structured data; when the data to be acquired is the structured data, searches the data holding device using the key information; when the structured data to be acquired is stored in the data holding device, searches the structured data to be acquired from a file including this structured data, and acquires the structured data from the data holding device; and when the structured data to be acquired is not stored in the data holding device, copies a file including the structured data to be acquired from the first data storage device to the data holding device using the key information and the time information, and searches and acquires from the data holding device structured data to be acquired from a file including the structured data”.
Claim 17, “when the data to be processed is the unstructured data, classifies the unstructured data stored in the data holding device for each device that generated the data, and separately stores data that is larger than the structured data in the second data storage device together with key information for acquiring the unstructured data; when data to be acquired is the unstructured data, searches the data holding device using the key information; when the unstructured data to be acquired is stored in the data holding device, acquires this unstructured data from the data holding device; and
when the unstructured data to be acquired is not stored in the data holding device, copies a file including the unstructured  data to be acquired from the second data storage device to the data holding device using the key information, and acquires this unstructured data from the data holding device.

This feature in light of other features, when considered as a whole, in the independent claims 1, 7 and 17 are allowable over the prior arts of record.

An updated search for prior art on PE2E database and on domains (NPL-ACM, Google) has been conducted. The prior arts searched and investigated in the database and domains do not fairly teach or suggest the teaching of newly amended claimed subject matter as combined and described in each of the independent claims 1, 7 and 17. 
	The dependent claims depending upon claims 1, 7 and 17 are also distinct from the prior art for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A PHAM whose telephone number is (571)270-3173.  The examiner can normally be reached on M-F 7:45 AM - 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TUAN A PHAM/
Primary Examiner, Art Unit 2163